IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 December 5, 2007
                                No. 07-40752
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

SANTIAGO CASTILLO-LUCIO, also known as Edgar Santiago Castillo-Lucio

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 1:07-CR-47-ALL


Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Santiago Castillo-Lucio
raises arguments that are foreclosed by United States v. Galvan-Rodriguez,
169 F.3d 217, 220 (5th Cir. 1999), and Brevia-Perez v. Gonzales, 482 F.3d 356,
(5th Cir. 2007), which held that the offense of unauthorized use of a motor
vehicle is a crime of violence under 18 U.S.C. § 16(b). The appellant’s motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.